The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-23 are presented for examination

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1 and 13 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Sati (U.S. Patent Application 20200176112). 
As per claim 1, Sati teaches a method [200, fig. 2] which is performed by a computing device comprising one or more processors and a memory storing one or more programs to be executed by the one or more processors, the method comprising [as shown in figure 2 the method enables the training of input data set]:
training a deep neural network model using a first data set including a plurality of labeled data and a second data set including a plurality of unlabeled data [0031, 0033, 0035, fig. 1-2, as pointed out the input data for the machine learning can be both labeled data and unlabeled data.  As shown in figure 2 step 202 the input data for the medical image can be classified as both labeled data set images and unlabeled dataset images].
assigning a ground-truth label value to some of the plurality of unlabeled data [0044, as pointed out ground-truth label can be assigned to unlabeled data.  In this case, it depends on weight and level of unlabeled data as shown in figure 2 step 206].
updating the first data set and the second data set such that the data to which the ground-truth label value is assigned is included in the first data set [0044-0045, as pointed out the dataset can be updated based on the ground-truth label for example pixel level, target structure and so forth to enable modification].
further training the deep neural network model using the updated first data set and the updated second data set [0047-0049, 0058-0059, as pointed out and shown in figure 2 step 216, based on the result, the machine learning can be retrained again based on the result of the input data after processing].

As per claim 13, they do not teach or further define over the limitations recited in the rejected claims above. Therefore, claim 13 is also anticipated by Sati for the same reasons set forth in the rejected claims above.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 7-12, 14-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sati (U.S. Patent Application 20200176112) in the view of Salman (US Patent Application 20210406644).
As per claim 2, Sati does not teach the deep neural network model comprises a feature extractor configured to generate a feature vector for input data of the deep neural network model and a plurality of classifiers configured to each generate an estimated label value for the input data based on the feature vector.
However, Salman teaches the deep neural network model comprises a feature extractor configured to generate a feature vector for input data of the deep neural network model and a plurality of classifiers configured to each generate an estimated label value for the input data based on the feature vector [0193, fig. 15, the feature extractor generates feature vector for input data labeled and unlabeled].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the design of Sati to include the method of Salman to use extractor in order to generate a feature vector for the input data.

As per claim 3, Sati does not teach training the deep neural network by performing a first global update to update a training parameter of the deep neural network model using the first data set and a first local update to update a training parameter of each of the plurality of classifiers using the second data set.
However, Salman teaches training the deep neural network by performing a first global update to update a training parameter of the deep neural network model using the first data set and a first local update to update a training parameter of each of the plurality of classifiers using the second data set [0067, 0073, 0085, fig. 5, as pointed based on the result, adjustment can be made and perform updating of the data].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the design of Sati to include the method of Salman to analyze the result and perform update accordingly.

As per claim 4, Sati does not teach the training comprises repeating the first global update and the first local update alternately.
However, Salman teaches teach the training comprises repeating the first global update and the first local update alternatel [0067, as pointed out the update process can be repeated accordingly for better accuracy].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the design of Sati to include the method of Salman to analyze the result and perform update accordingly.

As per claim 5, Sati does not teach performing the first global update such that a ground-truth label value assigned to each data included in the first data set matches the estimated label value of each of the plurality of classifiers for each data included in the first data set; 
performing the first local update such that each of the plurality of classifiers generates a different estimated label value for each data included in the second data set.
However, Salman teaches performing the first global update such that a ground-truth label value assigned to each data included in the first data set matches the estimated label value of each of the plurality of classifiers for each data included in the first data set [0073, update related to ground-truth label].
performing the first local update such that each of the plurality of classifiers generates a different estimated label value for each data included in the second data set [0073, error estimation generator].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the design of Sati to include the method of Salman to analyze the result and perform update accordingly.

As per claim 7, Sati does not teach determining some of the data included in the first data set to be target data to be labeled based on an estimated label value of each of the plurality of classifiers for each data included in the first data set; 
receiving the ground-truth label value to be assigned to each target data to be labeled from a user; and assigning the received ground-truth label value to each target data to be labeled.
However, Salman teaches determining some of the data included in the first data set to be target data to be labeled based on an estimated label value of each of the plurality of classifiers for each data included in the first data set [0066, data classification and label prediction].
receiving the ground-truth label value to be assigned to each target data to be labeled from a user [0050, ground-truth label annotation]. 
assigning the received ground-truth label value to each target data to be labeled [0050].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the design of Sati to include the method of Salman to perform estimation based on labeled data.

As per claim 8, Sati does not teach calculating a score for each data included in the first data set such that the more the estimated label values of the plurality of classifiers differ, the higher the score of each data included in the first data set is; 
determining, as the target data to be labeled, a predetermined number of data or a predetermined proportion of data, among the data included in the first data set, based on descending order of the scores calculated.
However, Salman teaches calculating a score for each data included in the first data set such that the more the estimated label values of the plurality of classifiers differ, the higher the score of each data included in the first data set is [0077, 0080, score metric of the input data].
determining, as the target data to be labeled, a predetermined number of data or a predetermined proportion of data, among the data included in the first data set, based on descending order of the scores calculated [0077, 0080, prediction is made based on the result of the scores].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the design of Sati to include the method of Salman to determine and assign scores and make prediction accordingly.

As per claims 10-40, they do not teach or further define over the limitations recited in the rejected claims above. Therefore, claims 10-40 are also rejected as being unpatentable over Du in view of Krishnan for the same reasons set forth in the rejected claims above.

As per claims 9-12, 14-17, and 19-20 they do not teach or further define over the limitations recited in the rejected claims above. Therefore, claims 9-12, 14-17, and 19-20 are also rejected as being unpatentable over Sati in view of Salman for the same reasons set forth in the rejected claims above.


Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sati (U.S. Patent Application 20200176112) in the view of Salman (US Patent Application 20210406644) and in the view of Guo (US Patent Application 20210125001).
As per claim 6, Sati and Salman do not teach performing the first global update using a first loss function based on the ground-truth label value assigned to each data included in the first data set and the estimated label value of each of the plurality of classifiers for each data included in the first data set.
performing the first local update using a second loss function based on the estimated label value of each of the plurality of classifiers for each data included in the second data set and an ensemble-estimated label value based on the estimated label value of each of the plurality of classifiers for each data included in the second data set.
However, Guo teaches performing the first global update using a first loss function based on the ground-truth label value assigned to each data included in the first data set and the estimated label value of each of the plurality of classifiers for each data included in the first data set [0041, 0053, error calculation update based on the ground-truth label].
performing the first local update using a second loss function based on the estimated label value of each of the plurality of classifiers for each data included in the second data set and an ensemble-estimated label value based on the estimated label value of each of the plurality of classifiers for each data included in the second data set [0053, perform prediction accordingly].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the designs of Sati and Salman to include the method of Guo in order to calculate error and perform prediction accordingly.

As per claim 18 they do not teach or further define over the limitations recited in the rejected claims above. Therefore, claims 18 is also rejected as being unpatentable over Sati in view of Salman and in the view of Guo for the same reasons set forth in the rejected claims above.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lin (US 20200210553) teaches protection of data and deep learning models from piracy and unauthorized uses.
Kolouri (US 20200130177) teaches systems and methods for few-shot transfer learning.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOLVICK DEROSE whose telephone number is (571)272-6260.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571.270.1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VOLVICK DEROSE/Primary Examiner, Art Unit 2187